Rice, J.
Debt on a poor debtor’s bond.' Defence, discharge under provisions of c. 148, R. S.
The papers show that notice, in regular fox-m, was issued *335to the judgment creditor, and that all the subsequent proceedings were in form prescribed by law. The sheriff returns a service by leaving a true and attested copy of the notice, at the last and usual place of abode of Samuel Patterson, the judgment creditor.
The magistrates, in their record, state, that “ having examined the notification and return aforesaid, and found the. same correct, we examined the said debtors,” &c. This examination was on the 10th dav of September, 1853.
On the trial of this action, the plaintiff, who is administrator of the judgment creditor, offered to show that the judgment creditor deceased on the fourth of May previous to the disclosure, and that this fact was known to the debtors and to the magistrates before whom the disclosure was had.
There does not appear to have been any suggestion, at the trial, that the sheriff or magistrates acted fraudulently, nor docs the plaintiff, in his offer, distinctly affirm that those parties, at the time of the disclosure, had knowledge of the decease of the judgment creditor.
It lias often been held by this Court, that the decision of the magistrates, before whom a poor debtor’s disclosure is made, as to the correctness of the notification and return, is conclusive, and cannot be examined here. Low v. Dore & al. 32 Maine, 27; Baker v. Howes, 27 Maine, 153.
There is not sufficient evidence to authorize us to disregard the proceedings of the magistrates on 'the ground of fraud.
If the return of the sheriff was false, and the plaintiff has been damnified thereby, he is not without remedy.

Judgment for the defendants.